Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-21-00039-CR

                                      IN RE Noel PARKS, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 10, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus and motion for temporary relief. We have

the power to issue writs of mandamus, but only when “agreeable to the principles of law regulating

those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a

petition and record showing “the trial court abused its discretion and that no adequate appellate

remedy exists.” See State ex rel. Young v. Sixth Judicial Dist. Ct. of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding) (per curiam). Having reviewed the

petition and documents included in the appendix, we conclude relator has not satisfied this burden.

Accordingly, we deny the petition and motion for temporary relief. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH


1
  This proceeding arises out of Cause Nos. CR-XX-XXXXXXX & CR-XX-XXXXXXX, styled State of Texas v. Noel Parks,
pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.